Cite as: 578 U. S. ____ (2016)            1

                            Per Curiam

SUPREME COURT OF THE UNITED STATES
     DEBORAH K. JOHNSON, WARDEN v. DONNA 

                   KAY LEE

   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED 

    STATES COURT OF APPEALS FOR THE NINTH CIRCUIT

              No. 15–789.    Decided May 31, 2016


   PER CURIAM.
   Federal habeas courts generally refuse to hear claims
“defaulted . . . in state court pursuant to an independent
and adequate state procedural rule.” Coleman v. Thomp-
son, 501 U.S. 722, 750 (1991). State rules count as “ade-
quate” if they are “firmly established and regularly fol-
lowed.” Walker v. Martin, 562 U.S. 307, 316 (2011)
(internal quotation marks omitted). Like all States, Cali-
fornia requires criminal defendants to raise available
claims on direct appeal. Under the so-called “Dixon bar,” a
defendant procedurally defaults a claim raised for the first
time on state collateral review if he could have raised it
earlier on direct appeal. See In re Dixon, 41 Cal. 2d 756,
759, 264 P.2d 513, 514 (1953). Yet, in this case, the Ninth
Circuit held that the Dixon bar is inadequate to bar fed-
eral habeas review. Because California’s procedural bar is
longstanding, oft-cited, and shared by habeas courts
across the Nation, this Court now summarily reverses the
Ninth Circuit’s judgment.
                              I
  Respondent Donna Kay Lee and her boyfriend Paul
Carasi stabbed to death Carasi’s mother and his ex-
girlfriend. A California jury convicted the pair of two
counts each of first-degree murder. Carasi received a
death sentence, and Lee received a sentence of life without
the possibility of parole. In June 1999, Lee unsuccessfully
raised four claims on direct appeal. After the California
2                    JOHNSON v. LEE

                        Per Curiam

appellate courts affirmed, Lee skipped state postconviction
review and filed the federal habeas petition at issue. See
28 U.S. C. §2254(a). The petition raised mostly new
claims that Lee failed to raise on direct appeal. Because
Lee had not exhausted available state-court remedies,
however, the District Court temporarily stayed federal
proceedings to allow Lee to pursue her new claims in a
state habeas petition. The California Supreme Court
denied Lee’s petition in a summary order citing Dixon.
   Having exhausted state remedies, Lee returned to fed-
eral court to litigate her federal habeas petition. The
District Court dismissed her new claims as procedurally
defaulted. Then, for the first time on appeal, Lee chal-
lenged the Dixon bar’s adequacy. In her brief, Lee pre-
sented a small sample of the California Supreme Court’s
state habeas denials on a single day about six months
after her default. Lee claimed that out of the 210 sum-
mary denials on December 21, 1999, the court failed to cite
Dixon in 9 cases where it should have been applied. The
court instead denied the nine petitions without any cita-
tion at all. In Lee’s view, these missing citations proved
that the California courts inconsistently applied the Dixon
bar. Without evaluating this evidence, the Ninth Circuit
reversed and remanded “to permit the Warden to submit
evidence to the contrary, and for consideration by the
district court in the first instance.” Lee v. Jacquez, 406
Fed. Appx. 148, 150 (2010).
   On remand, the warden submitted a study analyzing
more than 4,700 summary habeas denials during a nearly
2-year period around the time of Lee’s procedural default.
From August 1998 to June 2000, the study showed, the
California Supreme Court cited Dixon in approximately
12% of all denials—more than 500 times. In light of this
evidence, the District Court held that the Dixon bar is
adequate.
   The Ninth Circuit again reversed. Lee v. Jacquez, 788
                 Cite as: 578 U. S. ____ (2016)            3

                          Per Curiam

F. 3d 1124 (2015). Lee’s 1-day sample proved the Dixon
bar’s inadequacy, the court held, because the “failure to
cite Dixon where Dixon applies . . . reflects [its] irregular
application.” 788 F.3d, at 1130. The general 12% citation
rate proved nothing, the court reasoned, because the
warden “d[id] not purport to show to how many cases the
Dixon bar should have been applied.” Id., at 1133. In
the Ninth Circuit’s view, without this “baseline number” the
warden’s 2-year study was “entirely insufficient” to prove
Dixon’s adequacy. 788 F.3d, at 1133.
                             II
   The Ninth Circuit’s decision profoundly misapprehends
what makes a state procedural bar “adequate.” That
question is a matter of federal law. Lee v. Kemna, 534
U.S. 362, 375 (2002). “To qualify as an ‘adequate’ proce-
dural ground,” capable of barring federal habeas review, “a
state rule must be ‘firmly established and regularly fol-
lowed.’ ” Martin, supra, at 316 (quoting Beard v. Kindler,
558 U.S. 53, 60 (2009)).
   California’s Dixon bar satisfies both adequacy criteria.
It is “firmly established” because, decades before Lee’s
June 1999 procedural default, the California Supreme
Court warned defendants in plain terms that, absent
“special circumstances,” habeas “will not lie where the
claimed errors could have been, but were not, raised upon
a timely appeal from a judgment of conviction.” Dixon,
supra, at 759, 264 P. 2d, at 514. And the California Su-
preme Court eliminated any arguable ambiguity surround-
ing this bar by reaffirming Dixon in two cases decided
before Lee’s default. See In re Harris, 5 Cal. 4th 813,
825, n. 3, 829–841, 855 P.2d 391, 395, n. 3, 398–407
(1993); In re Robbins, 18 Cal. 4th 770, 814–815, and n. 34,
959 P.2d 311, 340–341, and n. 34 (1998).
   The California Supreme Court’s repeated Dixon cita-
tions also prove that the bar is “regularly followed.” Mar-
4                     JOHNSON v. LEE

                         Per Curiam

tin recently held that another California procedural bar—
a rule requiring prisoners to file state habeas petitions
promptly—met that requirement because “[e]ach year, the
California Supreme Court summarily denies hundreds of
habeas petitions by citing” the timeliness rule. 562 U.S.,
at 318. The same goes for Dixon. Nine purportedly miss-
ing Dixon citations from Lee’s 1-day sample of summary
orders hardly support an inference of inconsistency. See
Dugger v. Adams, 489 U.S. 401, 410, n. 6 (1989) (holding
that the Florida Supreme Court applied its similar proce-
dural bar “consistently and regularly” despite “ad-
dress[ing] the merits in several cases raising [new] claims
on postconviction review”). Indeed, all nine orders in that
sample were denials. None ignored the Dixon bar to grant
relief, so there is no sign of inconsistency.
   Nor is California’s rule unique. Federal and state ha-
beas courts across the country follow the same rule as Dixon.
“The general rule in federal habeas cases is that a defend-
ant who fails to raise a claim on direct appeal is barred
from raising the claim on collateral review.” Sanchez-
Llamas v. Oregon, 548 U.S. 331, 350–351 (2006). Like-
wise, state postconviction remedies generally “may not be
used to litigate claims which were or could have been
raised at trial or on direct appeal.” 1 D. Wilkes, State
Postconviction Remedies and Relief Handbook §1:2, p. 3
(2015–2016 ed.). It appears that every State shares this
procedural bar in some form. See Brief for State of Ala-
bama et al. as Amici Curiae 1, n. 2 (collecting citations).
For such well-established and ubiquitous rules, it takes
more than a few outliers to show inadequacy. Federal
habeas courts must not lightly “disregard state procedural
rules that are substantially similar to those to which we
give full force in our own courts.” Kindler, 558 U.S., at
62. And it would be “[e]ven stranger to do so with respect
to rules in place in nearly every State.” Ibid. Nothing
suggests, moreover, that California courts apply the Dixon
                 Cite as: 578 U. S. ____ (2016)            5

                          Per Curiam

bar in a way that disfavors federal claims. The Court
therefore holds that it qualifies as adequate to bar federal
habeas review.
                              III
  The Ninth Circuit’s contrary reasoning is unpersuasive
and inconsistent with this Court’s precedents. Applying
the Dixon bar may be a “straightforward” or “mechani-
ca[l]” task for state courts. 788 F.3d, at 1130. But sim-
plicity does not imply that missing citations reflect state-
court inconsistency. To begin with, since the Dixon bar
has several exceptions, see Robbins, supra, at 814–815,
and n. 34, 959 P.2d, at 340–341, and n. 34, the California
Supreme Court can hardly be faulted for failing to cite
Dixon whenever a petitioner raises a claim that he could
have raised on direct appeal.
  More importantly, California courts need not address
procedural default before reaching the merits, so the
purportedly missing citations show nothing. Cf. Bell v.
Cone, 543 U.S. 447, 451, n. 3 (2005) ( per curiam) (declin-
ing to address the warden’s procedural-default argument);
Lambrix v. Singletary, 520 U.S. 518, 525 (1997) (explain-
ing that “[ j]udicial economy might counsel” bypassing a
procedural-default question if the merits “were easily
resolvable against the habeas petitioner”). Ordinarily,
“procedural default . . . is not a jurisdictional matter.”
Trest v. Cain, 522 U.S. 87, 89 (1997). As a result, the
appropriate order of analysis for each case remains within
the state courts’ discretion. Such discretion will often lead
to “seeming inconsistencies.” Martin, 562 U.S., at 320,
and n. 7. But that superficial tension does not make a
procedural bar inadequate. “[A] state procedural bar may
count as an adequate and independent ground for denying
a federal habeas petition even if the state court had dis-
cretion to reach the merits despite the default.” Id., at
311; see Kindler, supra, at 60–61.
6                     JOHNSON v. LEE

                         Per Curiam

   The Ninth Circuit’s attempt to get around Martin and
Kindler fails. The Court of Appeals distinguished those
cases on the ground that California’s Dixon bar is “man-
datory” rather than discretionary because it involves a
discretion-free general rule, notwithstanding exceptions that
might involve discretion. 788 F.3d, at 1130. The Court
assumes, without deciding, that this description is accu-
rate and the Dixon bar’s exceptions leave some room for
discretion. Even so, there is little difference between
discretion exercised through an otherwise adequate proce-
dural bar’s exceptions and discretion that is a part of the
bar itself. In any event, the Ninth Circuit’s reasoning
ignores the state courts’ discretion to assume, without
deciding, that a claim is not procedurally defaulted and
instead hold that the claim lacks merit.
   The Ninth Circuit was accordingly wrong to dismiss the
500-plus summary denials citing Dixon simply because
they do not reveal which cases potentially implicate the
bar. 788 F.3d, at 1133. Martin already rejected this
precise reasoning. There, the habeas petitioner unsuccess-
fully argued that “[u]se of summary denials makes it
impossible to tell why the California Supreme Court de-
cides some delayed petitions on the merits and rejects
others as untimely.” 562 U.S., at 319 (internal quotation
marks omitted). So too here, “[w]e see no reason to reject
California’s [procedural] bar simply because a court may
opt to bypass the [Dixon] assessment and summarily
dismiss a petition on the merits, if that is the easier path.”
Ibid.
   By treating every missing citation as a sign of incon-
sistency, the Court of Appeals “pose[d] an unnecessary
dilemma” for California. Kindler, 558 U.S., at 61. The
court forced the State to choose between the “finality of
[its] judgments” and a burdensome opinion-writing re-
quirement. Ibid.; see Martin, supra, at 312–313 (noting
that the California Supreme Court “rules on a staggering
                  Cite as: 578 U. S. ____ (2016)                  7

                           Per Curiam

number of habeas petitions each year”); Harrington v.
Richter, 562 U.S. 86, 99 (2011) (discussing the advantages
of summary dispositions). “[F]ederal courts have no au-
thority,” however, “to impose mandatory opinion-writing
standards on state courts” as the price of federal respect
for their procedural rules. Johnson v. Williams, 568 U. S.
___, ___ (2013) (slip op., at 9). The Ninth Circuit’s decision
is thus fundamentally at odds with the “federalism and
comity concerns that motivate the adequate state ground
doctrine in the habeas context.” Kindler, supra, at 62.
                       *     *     *
  “A State’s procedural rules are of vital importance to the
orderly administration of its criminal courts; when a
federal court permits them to be readily evaded, it under-
mines the criminal justice system.” Lambrix, supra, at
525. Here, the Ninth Circuit permitted California prison-
ers to evade a well-established procedural bar that is
adequate to bar federal habeas review. The petition for a
writ of certiorari and respondent’s motion to proceed in
forma pauperis are granted. The judgment of the Court of
Appeals for the Ninth Circuit is reversed, and the case is
remanded for further proceedings consistent with this
opinion.

                                                   It is so ordered.